Per Curiam.

We incline to the opinion, that the first objection is well taken; and that this is not like the case where the regular evidence has been lost and inferior evidence is admitted. The legislature seem to have prescribed the mode of taking the oath, and the time when it shall be certified, and we think the evidence of the certificate cannot be dispensed with.1 We shall grant a certiorari on this ground, *71leaving the question open however for further argument, upon the return of the writ.
The other objection is not valid. We think the legislature have made a reasonable rule, and that it is not repugnant either to the constitution of the United States or to the act of congress.
Certiorari awarded.

 See Commonwealth v. Sherman, 5 Pick. 239; Clapp v. Watson, 8 Pick 449; Revised Stat. c. 12, § 112.